F I L E D
                                                   United States Court of Appeals
                                                           Tenth Circuit
               UNITED STATES COURT OF APPEALS
                                                           JUL 3 2003
                      FOR THE TENTH CIRCUIT
                                                     PATRICK FISHER
                                                                Clerk


STEVEN KENT BLOOM,

          Plaintiff-Appellant,

v.                                          No. 02-3362
                                    (D.C. No. 01-CV-3382-GTV)
SOCIAL SECURITY                               (D. Kan.)
ADMINISTRATION,

          Defendant-Appellee.


STEVEN KENT BLOOM,

          Plaintiff-Appellant,

v.                                          No. 02-3431
                                    (D.C. No. 02-CV-3224-GTV)
MARY KOCH, Forensic Scientist,                (D. Kan.)
KS B.I.; ELLEN HAWKS, Sgt.,
Records Clerk at Shawnee County
DOC; KENDA FALLEY, Court
Reporter, Shawnee County; KEVIN
MILLER, Sgt., Topeka Police
Department; CITY OF TOPEKA,
KANSAS; SHAWNEE COUNTY,
KANSAS; KANSAS BUREAU OF
INVESTIGATION; KEVIN COOK;
F.G. MANZANARES;
DR. F.N. PETERSON, MD, Doctor of
Psychiatry,

          Defendants-Appellees.
    STEVEN KENT BLOOM,

                Plaintiff-Appellant,

    v.                                                   No. 02-3439
                                                 (D.C. No. 02-CV-3058-GTV)
    DISCIPLINARY ADMINISTRATOR,                            (D. Kan.)
    of the State of Kansas; STATE OF
    KANSAS; FRANK D. DIEHL, Deputy
    Disciplinary Administrator; PAMELA
    J. MCKIMENS, Assistant Regional
    Counsel; PAULA WERTS, Service
    Representative; SOCIAL SECURITY
    ADMINISTRATION; ROBIN B.
    MOORE, Assistant United States
    Attorney,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , HENRY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.

         With some variation, these appeals stem from the suspension by the

Department of Social Security Administration (SSA) of plaintiff Steven Kent

Bloom’s Title II benefits based on an erroneous report that Mr. Bloom had been

convicted of a felony. We will address each appeal separately, noting the relevant

facts.


Case No. 02-3362

         Mr. Bloom, a prisoner in the custody of the State of Kansas, filed a pro se

complaint under the Freedom of Information Act (FOIA), and the Privacy Act,

5 U.S.C. §§ 552 and 552a, attempting to procure information relating to the

temporary discontinuance of his Title II benefits. The SSA moved to dismiss,

arguing that the case was moot because SSA had already turned over all requested

documents to Mr. Bloom. The district court agreed and dismissed the case as

moot. The court further denied Mr. Bloom’s motion for sanctions against

opposing counsel and his motion for attorney fees and costs.    1




1
       In granting SSA’s motion to dismiss the case as moot, the district court
noted that the documents released by SSA appeared to support Mr. Bloom’s
contention that erroneous information had indeed been submitted to the agency.
While Mr. Bloom had been charged with felony counts, he had entered guilty
pleas to two misdemeanor battery counts. The SSA acknowledged the error and
                                                                      (continued...)

                                           -3-
       On appeal, Mr. Bloom argues that the district court misconstrued the

evidence, erred in dismissing the case as moot and in denying the motion for fees

and costs, and abused its discretion in denying his motions for sanctions and

discovery. Mr. Bloom further claims that the court attempted to “buy off” his

complaint and displayed bias against him through its “order.” He also charges

that the Kansas Department of Corrections has violated his right to free speech.

       We review a dismissal under Fed. Civ. P. Rule 12(b)(1) for lack of subject

matter jurisdiction de novo.   U.S. West, Inc. v. Tristani , 182 F.3d 1202, 1206

(10th Cir. 1999). After reviewing the record, the parties’ submissions and the

relevant law, we affirm for substantially the reasons stated by the district court.

After SSA released the documents to Mr. Bloom, there existed no “case or

controversy” sufficient to confer subject matter jurisdiction on the federal court.

See Iron Arrow Honor Soc’y v. Heckler     , 464 U.S. 67, 70 (1983).

       As for the matters committed to the discretion of the district court, we find

no abuse of that discretion. There are no grounds upon which Mr. Bloom could

be awarded fees and costs. There is nothing in the record to suggest bias on the

part of the district court, and we specifically note that handing down an adverse

judgment does not demonstrate bias against the losing party.    Willner v. Univ. of


1
 (...continued)
remitted the underpayment to Mr. Bloom.


                                           -4-
Kan. , 848 F.2d 1023, 1028 (10th Cir. 1988). Mr. Bloom’s claim that the district

court attempted to “buy off” his complaint is totally unsubstantiated and

conclusory. Claims against the Kansas Department of Corrections are not within

the ambit of this lawsuit because Mr. Bloom’s complaint names only the SSA as a

defendant.


Case No. 02-3431

      In this case, Mr. Bloom filed a complaint pursuant to 42 U.S.C. §§ 1983

and 1985(3) against various state and county officials alleging constitutional

infirmities and conspiracy in connection with his criminal conviction and

resulting sentence in a Kansas state court. Mr. Bloom also reiterated his claim

regarding the improper suspension of his Social Security benefits, the subject of

his complaint in case No. 02-3362, discussed above.

      In Heck v. Humphrey , 512 U.S. 477, 486-87 (1994), the Supreme Court

held that

      in order to recover damages for allegedly unconstitutional conviction
      or imprisonment, or for other harm caused by actions whose
      unlawfulness would render a conviction or sentence invalid, a § 1983
      plaintiff must prove that the conviction or sentence has been reversed
      on direct appeal, expunged by executive order, declared invalid by a
      state tribunal authorized to make such determination, or called into
      question by a federal court’s issuance of a writ of habeas corpus,
      28 U.S.C. § 2254. A claim for damages bearing that relationship to a
      conviction or sentence that has not been so invalidated is not
      cognizable under § 1983 (footnote omitted).


                                         -5-
Other than his complaint about his Social Security benefits, all of Mr. Bloom’s

allegations identify “harms caused by actions whose unlawfulness would render

his conviction and sentence invalid.” The district court properly dismissed these

claims without prejudice.     2



       As for the claim relating to the wrongly withheld Social Security benefits,

the district court correctly concluded that the claim did not rise to constitutional

significance. Other than Mr. Bloom’s unsupported and conclusory allegation that

the county clerk “maliciously” falsified records regarding him, the complaint

reveals nothing more than negligence and, as such, is insufficient to implicate

constitutional protections.       See Daniels v. Williams , 474 U.S. 327, 330-31 (1986).

       Mr. Bloom alleges that the clerk admitted her mistake to the Veterans’

Administration but continued to maintain that he was a felon to the SSA. Even if



2
       In his opening brief, Mr. Bloom argues that the substance of his complaint
concerns the alleged conspiracy to prevent him from pleading not guilty to the
state charges. Apparently the actors in this alleged conspiracy are two attorneys
retained by Mr. Bloom and a psychiatrist who examined him. As the district court
correctly observed, defense attorneys serve the interests of their clients and do not
act “under color of state law” for purposes of stating a cause of action under
§ 1983. See R. Vol. I tab 8 at 2.

        As for the examining psychiatrist, the doctor apparently offered his opinion
regarding Mr. Bloom’s mental state and that information was eventually
forwarded to the Kansas Supreme Court. Again, the district court correctly
advised Mr. Bloom that witnesses such as this doctor are absolutely immune for
liability in damages for such testimony.   See Briscoe v. LaHue , 460 U.S. 325,
329-30 (1983).

                                              -6-
this claim was sufficient to meet the    Daniels standard, the district court further

correctly observed that the claim was not brought within the requisite two-year

statute of limitations.   See Hamilton v. City of Overland Park   , 730 F.2d 613, 614

(10th Cir. 1984). Contrary to Mr. Bloom’s contention, there was nothing to toll

the statute of limitations on this claim.


Case No. 02-3439

       In this matter, Mr. Bloom filed a § 1983 claim against the State of Kansas,

the Office of the Disciplinary Administrator, and the Deputy Disciplinary

Administrator for their alleged denial of his right to equal protection stemming

from their refusal to discipline an Assistant United States Attorney (AUSA).

Mr. Bloom alleged that the AUSA filed false pleadings in his FOIA case against

the SSA, discussed above as case No. 02-3362. In an amended complaint,

Mr. Bloom added two SSA employees and the AUSA as defendants and alleged a

broad conspiracy to deny him his Social Security benefits.

       The district court dismissed the § 1983 complaint against the disciplinary

board officials and the State for lack of standing, citing   Doyle v. Okla. Bar Ass’n ,

998 F.2d 1559, 1566 (10th Cir. 1993). The court further termed the conspiracy

claims conclusory, frivolous, and malicious and dismissed them pursuant to

28 U.S.C. § 1915A(a) and (b).



                                             -7-
       We review a dismissal for lack of standing de novo.      Higganbotham v.

Okla. ex rel. Okla. Transp. Comm’n,      328 F.3d 638, 641 (10th Cir. 2003).    We

have “not yet determined whether a dismissal pursuant to § 1915A on the ground

that the complaint is legally frivolous is reviewed   de novo or for abuse of

discretion.” Plunk v. Givens , 234 F.3d 1128, 1130 (10th Cir. 2000). As in      Plunk ,

however, we “need not resolve that question at this juncture” based on our review

of the entire record in this case, which reveals no reversible error under either

standard. See id. We therefore affirm for substantially the reasons stated by the

district court.

       The judgments are AFFIRMED.



                                                        Entered for the Court



                                                        Mary Beck Briscoe
                                                        Circuit Judge




                                             -8-